Title: To James Madison from Anthony Charles Cazenove, 16 July 1818
From: Cazenove, Anthony Charles
To: Madison, James


Dear Sir
Alexa. July 16th. 1818
Your very obliging favor of 8th. instr. is received, in answer to which regret I have no correspondent in Portugal from whom to order the quarter cask of very good Port, & one of best quality dry Lisbon you wish to have. But if you will depend upon my procuring them for you here or ordering them when a good opportunity presents itself, have but little doubt of being able to succeed to your satisfaction; although I do not know whether the dry Lisbon if bought here will be of the kind denominated Termo. Requesting you to command my services whenever they can be acceptable remain with highest regard Your most Obedt. Servt.
Ant Chs. Cazenove
